[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]RULING ON APPLICATION FOR TEMPORARY INJUNCTION
For the following reasons the Court grants limited injunctive relief. Under these circumstances where the extent of the property's ownership is in dispute, when the property is subject to a partition action and when the transfer of the property to the defendant appears to have been done to obtain some tactical advantage or leverage, as much as for bona fide, disinterested ownership purposes, irreparable harm would be caused to plaintiff if defendant took actions to force herself or some third-party to reside in the premises with plaintiff.
Thus the defendant Annlaura Bonito, is hereby temporarily enjoined from exercising any possessory interests in the property known as 45 Cedar Lane, Monroe, Connecticut and from placing any encumbrances on this property without further order from this court. This order shall remain in effect until January 30, 1997. Upon motion by plaintiff, the matter may be reviewed to determine whether the circumstances warrant a continuance of this order.
Dated this 3rd day of October, 1996.
STEVENS, JUDGE